Bigelow, C. J.
We can see no ground on which these exceptions can be sustained. Indeed, they present no question of law on which this court can pass. For aught that appears, the instructions of the court in matters of law were entirely correct. By them the defendants were not aggrieved. It is the verdict of the jury on the facts in proof, under instructions in which no error is alleged, of which the defendants complain. But this court cannot, on a bill of exceptions, revise the finding of a jury, unless, taking all the facts proved, the verdict is clearly against the law. And, in such case, the error which this court corrects is that of the judge, in omitting to instruct the jury that the facts in evidence were insufficient in law to justify them in finding a verdict against the party alleging the exceptions.
The question of domicil, when, as in the case at bar, a party is shown to have been resident in two places, and to have *179exercised acts of habitancy in both, is a mixed question of law and fact. So far as it involves questions of fact, including the ascertainment of the intention of the party as to the place of his domicil — in many cases an important and decisive element — it is to be determined by the verdict of the jury; and their determination is conclusive, unless the verdict is set aside as being against the evidence. Lyman v. Fiske, 17 Pick. 231. In the case at bar, we cannot say that there are no facts in proof which will support the verdict. On the contrary, it seems to us one of those nicely balanced cases in which a very slight circumstance would be sufficient to turn the scale one way or the other in the minds of impartial persons.
The case is unlike Greene v. Greene, 11 Pick. 411, because it is there found by the court that there was no evidence that the defendant, after leaving Savannah, “ considered that place as the place of his fixed residence and habitation.” In the present case, it appears that the defendant, during the two years when he was assessed in Boston, was himself in New Orleans for the greater portion of the time, and there exercised the privileges and performed the duties of a person domiciled in that city. In the case of Holmes v. Greene, 7 Gray, 299, the plaintiff had not resided in the town at all during the time when he claimed to be an inhabitant thereof, and sought to exercise there the elective franchise. Exceptions overruled.